
	
		II
		111th CONGRESS
		2d Session
		S. 3266
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2010
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To ensure the availability of loan guarantees for rural
		  homeowners.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Housing Preservation and
			 Stabilization Act of 2010.
		2.Loan guarantee
			 fees
			(a)Fees
				(1)Up-front
			 feesParagraph (8) of section
			 502(h) of the Housing Act of 1949 (42 U.S.C. 1472(h)(8)) is amended to read as
			 follows:
					
						(8)Guarantee
				feesWith respect to a guaranteed loan under this subsection, the
				Secretary may collect from the lender, at the time of issuance of the
				guarantee, a fee equal to not more than 4.05 percent of the principal
				obligation of the loan, as determined sufficient by the Secretary to cover the
				costs (as such term is defined in section 502 of the Federal Credit Reform Act
				of 1990 (2 U.S.C. 661a)) of loan guarantees under this
				subsection.
						.
				(2)Conforming
			 amendmentSection 739 of the
			 Agriculture, Rural Development, Food and Drug Administration, and Related
			 Agencies Appropriation Act, 2001 (as enacted by Public Law 106–387; 114 Stat.
			 1549A–34) is hereby repealed.
				(b)Authorization of
			 amount of loan guaranteesSection 513 of the Housing Act of 1949 (42
			 U.S.C. 1483) is amended by adding at the end the following new
			 subsection:
				
					(f)Authorization
				for loan guaranteesThe
				Secretary may, to the extent approved in appropriation Acts, guarantee loans
				under section 502(h) in aggregate amounts not to exceed $30,000,000,000 for
				fiscal year
				2010.
					.
			3.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Committee on
			 the Budget of the House of Representatives, provided that such statement has
			 been submitted prior to the vote on passage.
		
